Concurring Opinion
Flannery, J.,
December 27, 1954. — I join in the opinion of this court by the president judge, W. A. *38Valentine, handed down this date and I would include in it an excerpt from Branch Township School Directors’ Removal, 330 Pa. 529, as a statement of judicial interpretation and policy supporting the action taken here.
The Supreme Court there said, at page 531:
“We determined that the intent of the Legislature, as expressed in Section 217, as regards removals and appointments of school directors, was that the Court in banc should act, and we so interpreted the word ‘Court’ as used in the section in these respects. We did not, and it cannot now be done by analogy, interpret the same word in the same section, applying to a purely judicial function — hearing of testimony — in the same way. The Legislature had no such intention. There is nothing in Section 217 or in the Hanover Township case, supra, to prevent a Common Pleas Court from designating one of its members to hear testimony and state findings of fact and conclusions of law for action by the Court in banc. Moreover, the practice of a single judge hearing the testimony in the instant type of proceeding, although not expressly sanctioned heretofore, has been generally followed and without question until this time: Duryea Borough School Directors’ Removal, 322 Pa. 153; Davis’s Appeal, 314 Pa. 357; Meiss’s Appeal, 317 Pa. 28. We think this practice complies with the requirement of the statute, because final action is reserved to the Court in banc. It is the only sensible and practical method open to our trial courts. If the full bench must sit to hear the testimony in such cases, the Court would be closed to the transaction of all other business for the period of the hearing. That such a condition would be intolerable and against the public interests needs no proof. Viewed in this light it can be clearly seen the Legislature had no such intention.” (Italics supplied.)